317DETAILED ACTION
	This action is responsive to the following communications: the Application filed September 03, 2020, and Information Disclosure Statement filed on September 03, 2020.
	Claims 1-20 are pending. Claims 1, 11 and 20 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on September 03, 2020. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10, 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (2018/0082752) in view of PARK (US 2017/0235633)


 Regarding independent claim 1, PARK et al. discloses a memory system comprising (figure 1): a memory device including a plane including a plurality of memory blocks (BLK1-BLKz, figure 1) for storing multi-bit data (see para.[0052] discloses: each of a plurality of memory cells included memory array 110 may store at least two-bit- data); and a controller (CONTROL LOGIC, figure 1, also CONTOLLER, figure 14, CONTROLLER is in figure 16 includes ERROR CORRECTION BLOCKS ) configured to: detect (see para.[0119] discloses: To detect and correct an error in data received from the semiconductor device 100, figure 15), when a problem-causing operation is performed on a first memory block (BLK1, figure 3 is a graph distribution of the number of disturb-fail bits, also see paragraphs [0067] and [0068] for more detail) among the memory blocks (BLK1-BLKZ, figures 3 and 4), remaining memory blocks, except the first memory block (BLK1, figure 4, also para.[0072]), in the plane as being in a problem occurrence candidate group (group, group2 and group3, figure 4, also see paragraphs [0067] and [0068]), search a table (search a table, figure 9), when a read command (CMD, figure 1) for a second memory block (BLK2, figure 4) of the problem occurrence candidate group is received (groups, figure 4, also see para.[0068] discloses: the number of disturb-fail bits may be changed according to various other factors may be changed by features in process regardless to the memory block position), for a read voltage application order corresponding to the second memory block (see para.[0019] discloses: the control logic may determine the read pass voltage applied to each group and may apply the determined read pass voltage to memory blocks included in each group to control a read operation of the memory cell array),
However, PARK et al. are silent with respect to control the memory device to perform a read operation on the second memory block by sequentially applying a plurality of read voltages according to the searched read voltage application order, wherein the problem-causing operation is a program operation or an erase operation. 
PARK ‘633 discloses control (Control logic, figure 1) the memory device to perform a read operation (see para.[0033] discloses: The control logic in figure 1 can control a program, read or erase operation of the nonvolatile memory 1110) on the second memory block (BLK2, figure 2) by sequentially applying a plurality of read voltages (see figures 7 and 13 below) according to the searched read voltage (Vrd search unit 1260, figure 7, also see ABTRACT) application order (figure 13), (see figure 10 below, shows E (1) FB0 or P(0) FB1) )

    PNG
    media_image1.png
    427
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    318
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK ‘633 to teaching of PARK et al. for purpose of using the memory controller may search read voltage of nonvolatile memory using a correct table codeword.  

Regarding claim 2, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 1.
PARK ‘633 further disclose wherein the table includes read voltage (Vrd search unit, figure 7) application orders corresponding (figure 13 above) to the plurality of memory blocks, respectively (BLK1-BLKz, figure 2).
Since PARK et al. and PARK ‘633 are both from the same field of endeavor, the purpose disclosed by PARK ‘633 would have been recognized in the pertinent art of PARK et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK ‘633 to teaching of PARK et al. for purpose of using code word may predict an optimum read voltage level without performing a valley search operation.

Regarding claim 3, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 1.
(control logic, figure 1) is further configured to exclude the second memory block (BLK2, figure 1) from the problem occurrence candidate group after performing the read operation (see para.[0084] discloses: when the group is located relatively closer to the central position at the of read operation, a read pass voltage having a relatively smaller value in applied to memory blocks belonging to the corresponding group. Accordingly, the numbers of disturb-fail bit of the first and second group).

Regarding claim 7, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 1.
PARK ‘633 further discloses wherein the table includes a plurality of read voltage application orders (see figures 7 and 8 of PARK ‘633).
Since PARK et al. and PARK ‘633 are both from the same field of endeavor, the purpose disclosed by PARK ‘633 would have been recognized in the pertinent art of PARK et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK ‘633 to teaching of PARK et al. for purpose of using table for explaining an operation of a read voltage search unit.


Regarding claim 10, PARK et al. and PARK ‘633 discloses the limitation of claim 1.
(1200, figure 7) is further configured to output error-corrected data (ECC information, figure 7) when the read operation succeeds (read operation, figure 7).
Since PARK et al. and PARK ‘633 are both from the same field of endeavor, the purpose disclosed by PARK ‘633 would have been recognized in the pertinent art of PARK et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK ‘633 to teaching of PARK et al. for purpose of using the controller to control output error-corrected data.


Regarding independent claim 11. A method for operating a memory system, comprising: performing a problem-causing operation on a first memory block among memory blocks included in a plane, in which multi-bit data is stored in each cell; detecting remaining memory blocks, except the first memory block, in the plane, as being in a problem occurrence candidate group; receiving a read command for a second memory block of the problem occurrence candidate group; searching for a read voltage application order corresponding to the second memory block from a table; and performing a read operation on the second memory block by sequentially applying a plurality of read voltages according to the  searched read voltage application order,
wherein the problem-causing operation is a program operation or an erase operation (see rejection of claim 1).

Regarding claim 12, the combination of claim PARK et al. and PARK ‘633 disclose the limitation of claim 11.
PARK ‘633 further discloses wherein the table includes read voltage application orders corresponding to the memory blocks, respectively (see rejection of claim 2).
Since PARK et al. and PARK ‘633 are both from the same field of endeavor, the purpose disclosed by PARK ‘633 would have been recognized in the pertinent art of PARK et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK ‘633 to teaching of PARK et al. for purpose of using code word may predict an optimum read voltage level without performing a valley search operation.


Regarding claim 13, the combination of claim PARK et al. and PARK ‘633 disclose the limitation of claim 11.
PARK et al. further disclose comprising: excluding the second memory block from the problem occurrence candidate group after the read operation is performed (see rejection of claim 3)

Regarding claim 17, the combination of claim PARK et al. and PARK ‘633 disclose the limitation of claim 11.
 PARK ‘633 further discloses wherein the table includes a plurality of read voltage application orders (see rejection of claim 7).

	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK ‘633 to teaching of PARK et al. for purpose of using table for explaining an operation of a read voltage search unit.


Claims 4-5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (2018/0082752) in view of PARK (US 2017/0235633) and further in view of Shinagawa et al. (US 7,061,812).

Regarding claim 4, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 1.
 PARK ‘633 further discloses wherein the controller (control logic figure 2) is further configured to set a bit for each memory block (see para.[0005] discloses: a multi-bit memory device configured to store multiple bits in a memory cell)  within the problem occurrence candidate group (figures 11 and 12) to a logic high level (‘1’).
Since PARK et al. and PARK ‘633 are both from the same field of endeavor, the purpose disclosed by PARK ‘633 would have been recognized in the pertinent art of PARK et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK ‘633 to teaching of PARK et al. for 

However, the combination of PARK et al. and PARK ‘633 are silent with respect to flag bit.
Shinagawa et al. disclose a flag bit (see figure 4 and para. Below)

    PNG
    media_image3.png
    174
    802
    media_image3.png
    Greyscale



Since PARK et al. , PARK ‘633 and Shinagawa et al. are from the same field of endeavor, the purpose disclosed by Shinagawa et al. would have been recognized in the pertinent art of PARK et al. and PARK ‘633.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Shinagawa et al. to teaching of PARK et al.  and PARK ‘633 for purpose of using a flag bit to be updated within management area is read.

Regarding claim 5, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 3.
(Control logic, figure 2) the second memory block (BLK2, figure 2) from the problem occurrence candidate group (figures 11 and 12) by setting a bit (see para.[0005] discloses: a multi-bit memory device configured to store multiple bits in a memory cell)  for the second memory block (BLK2, figure 2) to a logic low level (‘0’).
Since PARK et al. and PARK ‘633 are both from the same field of endeavor, the purpose disclosed by PARK ‘633 would have been recognized in the pertinent art of PARK et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of PARK ‘633 to teaching of PARK et al. for purpose of using the valley search operation is an operation for searching an optimum read voltage level.
However, the combination of PARK et al. and PARK ‘633 are silent with respect to flag bit.
Shinagawa et al. disclose a flag bit (see figure 4 and para. Below)

    PNG
    media_image4.png
    43
    790
    media_image4.png
    Greyscale



Since PARK et al. , PARK ‘633 and Shinagawa et al. are from the same field of endeavor, the purpose disclosed by Shinagawa et al. would have been recognized in the pertinent art of PARK et al. and PARK ‘633.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Shinagawa et al. to teaching of PARK et al.  
Regarding claim 14, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 11.
However, the combination of PARK et al. and PARK ‘633 are silent with respect to further comprising setting a flag bit for each memory block within the problem occurrence candidate group to a logic high level.
Shinagawa et al. disclose further comprising setting a flag bit for each memory block within the problem occurrence candidate group to a logic high level (see rejection of claim 4)

Regarding claim 15, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 13.
However, the combination of PARK et al. and PARK ‘633 are silent with respect to wherein the excluding includes setting a flag bit for the second memory block to a logic low level.
Shinagawa et al. disclose wherein the excluding includes setting a flag bit for the second memory block to a logic low level (see rejection of claim 5).



Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (2018/0082752) in view of PARK (US 2017/0235633) and further in view of YANG (US 2020/0133767).

Regarding claim 6, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 1.
However, the combination of PARK et al. and PARK ‘633 are silent with respect to wherein the controller is further configured to control the memory device to perform a read retry operation when the read operation fails.
YANG discloses wherein the controller is further configured to control the memory device to perform a read retry operation when the read operation fails (see para.[0038] below).

    PNG
    media_image5.png
    263
    831
    media_image5.png
    Greyscale

Since PARK et al. , PARK ‘633 and YANG are from the same field of endeavor, the purpose disclosed by YANG would have been recognized in the pertinent art of PARK et al. and PARK ‘633.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of YANG to teaching of PARK et al.  and PARK ‘633 for purpose of using a read retry table to improve the efficiency for read data.

Regarding claim 16, the combination of claim PARK et al. and PARK ‘633 disclose the limitation of claim 11.
 However, the combination of claim PARK et al. and PARK ‘633  are silent with respect to further comprising: performing a read retry operation when the read operation fails.
YANG discloses further comprising: performing a read retry operation when the read operation fails (see rejection of claim 6).



Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (2018/0082752) in view of PARK (US 2017/0235633) and further in view of JEON (US 2020/0098433).

Regarding claim 8, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 7. 
PARK ‘633 further discloses wherein the read operation (s130, figure 7) on the second memory block (BLK2, figure 2) based on the read voltage application order (Vrd search information, figure 7, also see figure 8).
Since PARK et al. and PARK ‘633 are both from the same field of endeavor, the purpose disclosed by PARK ‘633 would have been recognized in the pertinent art of PARK et al.

However, the combination of PARK et al. and PARK ‘633 are silent with respect to determine by shifts of threshold voltage distributions due to the problem-causing operation.
JEON et al. disclose determine by shifts of threshold voltage distributions due to the problem-causing operation (see para.[0065] discloses: several types of read data errors were caused by the shifting of memory cell threshold voltage distribution (s). To compensate for shifts memory cell voltage distribution a class of mechanisms, generally references as read-retry have been implemented in more modern flash memory devices). 
Since PARK et al. , PARK ‘633 and JEON are from the same field of endeavor, the purpose disclosed by JEON would have been recognized in the pertinent art of PARK et al. and PARK ‘633.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of JEON to teaching of PARK et al. and PARK ‘633 for purpose of using a read voltage to determine unit that selects a first optimal read voltage.

Regarding claim 18, the combination of PARK et al. and PARK ‘633 disclose the limitation of claim 17

JEON discloses wherein the read operation on the second memory block based on the searched read voltage application order determined by shifts of threshold voltage distributions due to the problem-causing operation (see rejection of claim 8 above).


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (2018/0082752) in view of PARK (US 2017/0235633) and further in view of Shinagawa et al. (US 7,061,812) and further in view of JEON (2020/0098433).

Regarding claim 9, the combination of PARK et al., PARK ‘633 and Shinagawa disclose the limitation of claim 5.
Shinagawa et al. further disclose when a flag bit for a memory block (see rejection of claim 5 ) corresponding to a subsequent read command (figure 1, also see col.6,ll.21-35) is a logic low level (‘0’).
Since PARK et al.  PARK ‘633 and Shinagawa et al. are from the same field of endeavor, the purpose disclosed by Shinagawa et al. would have been recognized in the pertinent art of PARK et al. and PARK ‘633.

However, the combination of claim PARK et al., PARK ‘633 and Shinagawa are silent with respect to wherein the controller is further configured to control the memory device to perform a read operation according to a default read voltage application order, when a flag bit for a memory block corresponding to a subsequent read command is a logic low level.
JEON et al. disclose wherein the controller is further configured to control (560, figure 2) the memory device (figure 2) to perform a read operation (see ABTRACT) according to a default read voltage application order (see para.[0065] discloses: a memory controller may initially read data from target memory cells of a memory cell array using a default read voltage).
Since PARK et al. , PARK ‘633 , Shinagawa et al. and JEON are from the same field of endeavor, the purpose disclosed by JEON would have been recognized in the pertinent art of PARK et al. , PARK ‘633, and Shinagawa.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of JEON to teaching of PARK et al., PARK ‘633 and Shinagawa for purpose of using a default read voltage to determine unit that selects a first optimal read voltage.
Regarding claim 19, the combination of PARK et al., PARK ‘633 and Shinagawa disclose the limitation of claim 15.
(see rejection of claim 5 ) corresponding to a subsequent read command (figure 1, also see col.6,ll.21-35) is a logic low level (‘0’).
Since PARK et al. , PARK ‘633 and Shinagawa et al. are from the same field of endeavor, the purpose disclosed by Shinagawa et al. would have been recognized in the pertinent art of PARK et al. and PARK ‘633.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Shinagawa et al. to teaching of PARK et al.  and PARK ‘633 for purpose of using a flag bit to be updated within management area is read.
	However, the combination of PARK et al. , PARK ‘633 and Shinagawa et al. are silent with respect to wherein the controller is further configured to control  the memory device to perform a read operation according to a default read voltage application order .
JEON et al. disclose wherein the controller is further configured to control (560, figure 2) the memory device (figure 2) to perform a read operation (see ABTRACT) according to a default read voltage application order (see para.[0065] discloses: a memory controller may initially read data from target memory cells of a memory cell array using a default read voltage).
Since PARK et al. , PARK ‘633 , Shinagawa et al. and JEON are from the same field of endeavor, the purpose disclosed by JEON would have been recognized in the pertinent art of PARK et al. , PARK ‘633, and Shinagawa.
.



Allowable Subject Matter
	Claim 20 is allowed.
      	 The following is an examiner's statement of reason for allowance.
           The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

	Regarding independent claim 20, the prior art does not teach or suggest the claimed invention having “controlling, in response to a command immediately after the program or erase operation, the memory device to perform a first default read operation on a second block based on a secondary set of read voltages, the second block neighboring the first block; and controlling, in response to a command immediately after a successful read operation set including the first default read operation on the second block, the memory device to perform a second default read operation on the second block based on a primary set of read voltages, wherein the primary and secondary sets 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MINH D DINH/Examiner, Art Unit 2827     


/HOAI V HO/Primary Examiner, Art Unit 2827